                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FRANCISCA MORALEZ,                                  Case No. 17-cv-02918-SI
                                   8                      Plaintiff,
                                                                                             ORDER RE COMPLIANCE WITH THE
                                   9               v.                                        COURT’S PRE-TRIAL
                                                                                             INSTRUCTIONS
                                  10     HOME DEPOT U.S.A., INC., et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13             A pre-trial conference is scheduled in the above captioned matter for February 27, 2019. On
                                  14   February 8, 2019, the parties filed separate pre-trial statements. The format and content of these
                                  15   statements fail to comply with the Court’s Pre-Trial Instructions as set out in the Pre-Trial Order.
                                  16   Dkt 29.
                                  17             Pursuant to the Instructions, the parties must meet and confer in good faith in advance
                                  18   of filing the statement; must file a joint pre-trial statement; and must include in the pretrial
                                  19   statement ALL the information set forth in the Court’s Standing Order. Id. The parties must
                                  20   file the joint statement on or before February 19, 2019.
                                  21

                                  22             IT IS SO ORDERED.
                                  23   Dated: February 12, 2019
                                  24                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  25                                                     United States District Judge
                                  26
                                  27

                                  28
